Citation Nr: 1334368	
Decision Date: 10/29/13    Archive Date: 11/06/13

DOCKET NO.  07-02 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel





INTRODUCTION

The Veteran served on active duty from October 1976 to December 1990.

This matter came to the Board of Veterans' Appeals (Board) from January and May 2006 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In January 2007, the Veteran perfected an appeal.  In October 2010, the Board reopened entitlement to service connection for low back disability and eye disability, and remanded the issues on the merits.  In October 2012, the Board again remanded these claims for additional development.


FINDINGS OF FACT

1.  A chronic, acquired back disability did not have its clinical onset in service and is not otherwise related to active duty; degenerative joint disease of the lumbar spine was not exhibited within the first post service year.   

1.  A chronic, acquired eye disability did not have its clinical onset in service and is not otherwise related to active duty.  


CONCLUSIONS OF LAW

1.  A chronic, acquired back disability was not incurred in or aggravated by service, and degenerative joint disease of the lumbar spine may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  A chronic, acquired eye disability was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) defined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a pre-adjudication letter dated in November 2004, the RO notified the Veteran of the evidence VA would assist her in obtaining and the evidence it was expected that he would provide. Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). This letter also informed him of the types of evidence that would be considered to substantiate his claims and the information and evidence needed to sustain a claim for service connection. 

In September 2006, the Veteran was provided with a letter that met the notice requirements set out in Dingess. While this notice was not provided to the Veteran prior to the initial adjudication of these claims, as the decision has been readjudicated several times, most recently in a February 2013 supplemental statement of the case, there is no prejudice to the Veteran.  The Board will proceed to decide these claims.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4).

Post-service medical records have been associated with the claims file.

In its October 2010 remand, the Board instructed the RO/AMC to contact the Veteran and request that she identify all medical providers who had treated her for her eye and back disorders and to obtain all recent VA medical records.  In addition, the Veteran was to be provided with VA examinations to determine whether she had eye or back disabilities related to service.  The Veteran was sent a letter in November 2010.  It appears that the letter was returned as undeliverable.  VA medical records were obtained and associated with the claims file.  The Veteran was afforded VA examinations in February 2011.  With regard to the VA opinion regarding the etiology of the Veteran's back disorder, the Board finds that this examination is adequate because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, her lay assertions and current complaints, and because the report describes the disability in detail sufficient to allow the Board to make a fully informed determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  With regard to the VA opinion for her eye disorder, the examiner found that he could not provide an etiological opinion without resort to speculation. 

The Board again remanded the case in October 2012.  The Board noted that the November 2010 letter that had been returned had been sent to the wrong address, and instructed the RO/AMC to resend the letter to the correct address.  A corrected letter was sent to the Veteran in November 2012.  In response, she provided additional medical records in December 2012 in support of her claim.  In addition, an addendum opinion was obtained in November 2012; however, this examiner again found that he could not provide an opinion without resort to speculation.  In addition, it appeared that the examiner did not take all pertinent evidence with regard to the Veteran's eye disorder into consideration.  

As such, the Board sought an expert medical opinion through the Veterans Health Administration (VHA opinion) in accordance with the provisions of 38 C.F.R. § 20.901(a) (2013).  The Board has reviewed this opinion and finds that it is adequate.  The report reflects that the VHA expert considered all of the evidence of record,  because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, her lay assertions and current complaints, and because the report describes the disability in detail sufficient to allow the Board to make a fully informed determination. Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. The appeal is thus ready to be considered on the merits.

Service Connection - Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

A current disability must be present for a valid service connection claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (complaints of pain alone do not meet the current disability threshold); Evans v. West, 12 Vet. App. 22, 31-32 (1998). More recently, the Court has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).

The provisions of 38 C.F.R. § 4.9, 4.57 make a distinction between congenital and acquired defects. Service connection for congenital or developmental defect is precluded by 38 C.F.R. § 3.303(c), 4.9. VA's Office of the General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary disease, for which service connection may be grated, if initially manifested in or aggravated by service. O.G.C. Prec. Op. 82-90, 55 Fed Reg. 45711 (1990); O.G.C. Prec. Op. 67-90, 55 Fed. Reg. 43253 (1990). Defects were defined as 'structural or inherent abnormalities or conditions that are more or less stationary in nature.' O.G.C. Prec. Op. 82-90, 55 Fed. Reg. 45711 (1990). However, congenital or development defects may be service-connected where a superimposed disability occurs during, or as a result of, active service. VAOPGCPREC 82-90.

If degenerative joint disease of the lumbar spine becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of such disability during service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The Court has held that, for chronic diseases listed under 38 C.F.R. § 3.309(a), service connection can be established by showing that the disability has been chronic since active duty. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply 

only to listed chronic conditions).  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ('[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence').

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection - low back disability

The Veteran has contended that she has scoliosis with pain in the lower back that should be service-connected. See July 2002 claim.  She has asserted that she was not provided with a separation examination when discharged from the military.  See September 2003 Notice of Disagreement.

Service treatment records include a September 1987 Report of Medical History that reflects a normal spine.  In February 1988, the Veteran reported a low back ache that was present for one and a half months.  Further evaluation reflected that the Veteran's spine was in good alignment, with full range of motion.  Deep tendon reflexes were brisk and symmetrical, and the Veteran performed heel-toe walking without difficulty.  There was tenderness noted over the paraspinal muscles.  The assessment was lumbosacral strain.  

In April 2005, the Veteran underwent a VA examination. The Veteran denied an injury to the back during service, but reported that she developed pain in her back over time. Upon physical examination, the examiner stated that the Veteran's condition was consistent with a back pain of a musculoskeletal etiology. There was no evidence of radiculopathy or lumbar stenosis by history or physical examination. Her back problems appeared to be minimally disabling. There was no evidence in the medical record or by history of an association between her service years and her back pain. Therefore, the examiner opined that it is less likely as not that her back problem is a result of her service treatment.

In April 2006, the Veteran underwent another VA examination; the examiner noted review of the claims folder and summarized the service treatment records. The examiner cited to a February 1988 clinical record which reflected that the Veteran complained of a low back ache for one and a half months. There was tenderness over the lumbar paraspinous muscle. Diagnosis was lumbosacral strain. Service treatment records were otherwise negative for back complaints or diagnoses. Upon physical and x-ray examination, the examiner diagnosed bilateral lumbar paravertebral muscle spasm; reported costovertebral angle pain without evidence of physiologic abnormality; and scoliosis of the thoracic and lumbar spine, a congenital condition probably missed on enlistment examination, as likely as not worsened by her military experience. The examiner stated that as there was no separation examination, her having worsening of the scoliosis during the military experience cannot be ruled out.

The Veteran was provided with another VA examination in February 2011.  The diagnoses were mild degenerative joint disease of the thoracolumbar spine and mild to moderate thoracolumbar scoliosis.  The examiner opined that the Veteran's thoracolumbar spine disorder was not caused by or a result of her military service, and the Veteran's scoliosis was not made worse by her military service and there was no evidence of a superimposed injury.  The examiner provided the rationale that, based on review of the medical records, medical literature and his clinical experience, there was absolutely no evidence of a chronic back disability in service.  He noted that the Veteran's service treatment records reflected that, in January 1988 the Veteran reported back pain that had been present for a month and a half, but no other low back problems were documented.  He concluded that a nexus could not be made between service and her degenerative thoracolumbar spine disease.  As far as the scoliosis was concerned, the examiner noted that there was nothing in service to suggest that this was clinically worsened during active duty, and the literature supports that present symptoms are much more likely due to the natural progression over time.  Thus, her military service did not worsen her scoliosis, and she was more symptomatic from a natural progression and would likely have been the same had she not served.  


Analysis 

The medical evidence of record clearly shows that the Veteran has current diagnoses of thoracolumbar degenerative joint disease and thoracolumbar scoliosis, meeting one of the fundamental requirements of service connection.  Brammer, supra.  Thus, the issue in this case is whether the evidence of record, including medical and lay evidence, attributes her lumbar spine disabilities to service.  

As an initial matter, the provisions of 38 C.F.R. § 4.9, 4.57 make a distinction between congenital and acquired defects. Service connection for congenital or developmental defect is precluded by 38 C.F.R. § 3.303(c), 4.9. VA's Office of the General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary disease, for which service connection may be grated, if initially manifested in or aggravated by service. O.G.C. Prec. Op. 82-90, 55 Fed Reg. 45711 (1990); O.G.C. Prec. Op. 67-90, 55 Fed. Reg. 43253 (1990). Defects were defined as 'structural or inherent abnormalities or conditions that are more or less stationary in nature.' O.G.C. Prec. Op. 82-90, 55 Fed. Reg. 45711 (1990). However, congenital or development defects may be service-connected where a superimposed disability occurs during, or as a result of, active service. VAOPGCPREC 82-90.

The Board finds that here is no competent, probative medical evidence to support a finding that the Veteran's back disability is related to service. 

The April 2006 VA examiner found that scoliosis of the thoracic and lumbar spine was a congenital condition, which was as likely as not worsened by her military experience. The examiner based his opinion on the fact that there was no separation examination and therefore worsening of scoliosis could not be ruled out.  However, this examiner used the incorrect standard in this opinion.   Under VA regulations, service connection is warranted when the evidence for and against the claim is in relative equipoise.  In that case, the benefit of the doubt would be given to the Veteran.  38 U.S.C.A. § 5107 (2012).  The April 2006 VA examiner described a situation in which it was possible that the Veteran's back scoliosis had been worsened by service.  Service connection may not be based on a resort to speculation or remote possibility. 38 C.F.R. § 3.102. See Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from a disability was deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating physician's opinion that prisoner of war experience "could have" precipitated disability found too speculative).  Thus, the April 2006 opinion is not probative to this issue.

The February 2011 examiner provided an opinion based on a review of the claims file and the Veteran's history.  The examiner noted that the Veteran did have an in-service report of back pain, but that there was no evidence that this represented  a chronic acquired disability.  The (congenital) scoliosis in service did not increase in its severity beyond its natural progress and there was no linkage between the low back pain in service and current degenerative thoracolumbar disease.  The Board finds that this opinion has great probative value, as it is based on an accurate appraisal of the Veteran's history and provides an adequate rationale.  

As such, the medical evidence of record is against the Veteran's claim.  The Board notes that the Veteran has contended that her current back disabilities are related to service.  However, there is no evidence in the record that the Veteran has the requisite medical expertise to make such a determination.  The claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, but the claimant is not competent to provide evidence as to more complex medical question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

To the extent the Veteran is claiming that low back pain was present in service and continued since that time, she is competent to do so and the Board sees nothing in the record to dispute this.  However, the service treatment records reflect low back pain attributable to scoliosis.  This was not shown to have increased in severity in service beyond its natural progress.  The low back pain has not been related to her current degenerative thoracolumbar disease and the most convincing expert evidence in this regard is that the low back pain in service is not linked to this disability first found years later.  The Board finds the clinical evidence outweighs the Veteran's claim of continuity of symptoms and points out that the Veteran is not shown to have the expertise to determine whether low back pain is caused by scoliosis, degenerative thoracolumbar disease or some other cause.  

The Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, it is not for application in this case and the claim must be denied.

Service connection - eye disability

The Veteran asserts that she incurred an eye disability as a result of a fall in service.

Service treatment records reflect that in August 1985, the Veteran sought treatment for an eye infection. The diagnosis was suspect blepharitis. Two days later, she sought follow-up treatment, and the diagnosis was resolving blepharitis.  Periodic physical examinations, including one in September 1987, reflected refractive error, but no findings of glaucoma.  

Post-service private medical records from the 1990's reflect diagnoses of suspect glaucoma with ocular hypertension.  A March 1991 eye examination report does not include findings of glaucoma, but on examination in October 1993, the diagnoses included suspect glaucoma.  

In April 2006, the Veteran underwent a VA ophthalmology examination. The VA examiner's impression was decreased visual acuity in the left eye greater than the right eye of unknown etiology. The examiner did not know why the Veteran's visual acuity was decreasing and could not resolve the issue without resorting to mere speculation. 

A February 2011 VA eye examination pertaining to the eyes reflected a diagnosis of glaucoma suspect both eyes. The examiner stated that glaucoma suspect is an acquired disability of the eyes but the examiner could not resolve the issue if glaucoma suspect was causally related to service without resort to mere speculation. The examiner noted that service treatment records did not contain a comprehensive eye examination with intraocular pressure or dilated fundus examinations, and without such information it would be speculative to report if glaucoma suspect was present during service.

An addendum opinion was provided in November 2012.  The examiner provided the opinion that he could not resolve the issue of whether glaucoma suspect was due to service without resort to mere speculation.  The examiner provided the rationale that review of the claims file found no outside medical records for eye examinations, and that the Veteran's service treatment records did not show any comprehensive eye examination with intraocular pressure or dilated fundus examinations showing optic nerve cupping.  The examiner concluded that, without such information, it would be speculative to report if glaucoma suspect was present during service.  

As noted above, a VHA opinion was provided in July 2013.  After a thorough review of the claims file, the ophthalmologist found that there was no indication that the Veteran was a glaucoma suspect or was diagnosed with glaucoma while on active duty.  The ophthalmologist noted that the Veteran enjoyed excellent visual acuity, however, formal visual field testing, intraocular pressure or optic nerve examinations were not documented.  While the Veteran was treated for blepharitis and conjunctivitis while on active duty, these resolved. After a positive posterior polymorphous dystrophy (PPD) test, she was treated with isonicotinic acid hydazide for one year, and she also had a history of a fall to the right side of her face in 1996.  

The ophthalmologist noted that, from 1991 until 2004, the Veteran's eye care was provided outside of the VA system, and that the private provider diagnosed the Veteran as a glaucoma suspect.  In her opinion, the diagnosis was based upon intraocular pressure, ranging between 20 to 25 mm Hg in the right eye and 21 to 19 mm Hg in the left eye.  Only one visual field test was obtained over the period of 13 years, on February 8, 1996, which, the ophthalmologist stated, could be considered within normal limits for both eyes.  Optic nerve fiber layer analysis was done on September 30, 2002 and September 24, 2004.  The test did not show any glaucomatous nerve fiber loss.  Neither was there a decrease in nerve fiber layer thickness between the tests.  Throughout the 13 years of follow up, her optic nerves are described as having a healthy rim.  The ophthalmologist noted that, never at any time during the follow up period was there a consideration for treatment and to lower the intraocular pressure.  Of note, the chart indicates that the Veteran's uncle and/or father has glaucoma.

The ophthalmologist opined that, based on review of the evidence of record, it was very unlikely (less than 50 percent probability) that the Veteran was a glaucoma suspect while on active duty.  From the chart, it must be concluded that even after her active duty and despite a family history of glaucoma, she never was considered being at a high risk of glaucoma as visual field testing was not repeated annually and treatment to lower the intraocular pressure was not considered.

Analysis

The Board finds that the evidence of record does not support a grant of service connection for an eye disability.  

A February 2011 VA examiner opined that the Veteran had glaucoma suspect which is an acquired disability of the eyes.  It was also noted that the Veteran had dry eyes, refractive error and cataracts.  The examiner indicated that the dry eyes and cataracts were not present during active duty and were unrelated to service.  Refractive error is not a disability for VA compensation purposes.  38 C.F.R. §  3.303.  The question at issue is whether the Veteran has glaucoma suspect that had its clinical onset or is otherwise related to the Veteran's active duty service.

The Veteran has indicated that she believes that she has a current eye disability as a result of a fall in service.  However, such a conclusion would require medical expertise, and there is no evidence that the Veteran has such training.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The medical evidence of record does not provide a link between her current diagnosis of glaucoma suspect and active duty.  Several examiners found that they could not provide a nexus opinion without resort to speculation.  A primary reason for this was that sufficient eye examinations were not conducted in service.  These opinions are of little probative value.  When a Department of Veterans Affairs (VA) medical examiner states no conclusion as to etiology or diagnosis can be reached without resorting to speculation, it must be clear, from either the examiner's statements or the decision of the Board of Veterans' Appeals, that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis; when the record leaves the issue in doubt, it is the Board's duty to remand for further development.  An examiner who states no conclusion as to etiology or diagnosis can be reached without resorting to speculation should clearly identify precisely what facts cannot be determined; for example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential cause.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

The VHA ophthalmologist opined that it was very unlikely  that the Veteran was a glaucoma suspect while on active duty.  She noted that service treatment records did not reflect a diagnosis of or treatment for glaucoma suspect or glaucoma, and that the Veteran had excellent visual acuity while on active duty.  She also noted that the Veteran's post-service private medical records reflected a diagnosis of glaucoma suspect, but found that the medical findings used to make this diagnosis were questionable.  In particular, she noted that in the years following service, examiners never found that the Veteran's eye symptoms warranted further testing to determine whether the Veteran had glaucoma, even though she has a family history of the disorder.  The ophthalmologist, who has subject matter expertise in the diagnosis and treatment of eye disease, provided a thorough, detailed rationale for her opinion that the Veteran's eye disability is not related to service.  As there were no medical records showing that the Veteran was a glaucoma suspect in service and no competent medical evidence that she had such a diagnosis for many years after discharge, the Board finds that the evidence is against a grant of service connection.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim is denied. 



ORDER

Service connection for low back disability is denied.

Service connection for eye disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


